Title: To James Madison from Daniel D. Tompkins (Abstract), 27 March 1805
From: Tompkins, Daniel D.
To: Madison, James


27 March 1805, New York. “I have this day received your communication enclosing to me a Commission as Judge of the District of New York.

“My preference for the Office of Judge of the Supreme Court of this State, which arises from its tenure being the same as District Judge, its emoluments greater and the tendency of its duties to preserve my health, induces me to decline accepting the office of District Judge.
“Permit me, Sir, to avail myself of this opportunity, through you, to assure the President of the United States of my unfeigned gratitude for this distinguished mark of confidence, with which he has been pleased to honor me.”
